Filed 3/28/13 P. v. Johnson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                                                         COPY
              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----



THE PEOPLE,                                                                                  C070854

                   Plaintiff and Respondent,                                         (Super. Ct. Nos.
                                                                                   MCRDCRF110000731,
         v.                                                                        MCRDCRF110004971)

DAVID DOYLE JOHNSON,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436. Having
reviewed the record as required by Wende, we affirm the judgment.
                        FACTUAL AND PROCEDURAL BACKGROUND
         We provide the following brief description of the facts and procedural history of
the case.1 (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




1Our statement of facts is taken from the probation officer’s report and is limited to the
matters resolved by defendant’s plea.

                                                             1
        In February 2011, in case No. MCRDCRF110000731, defendant David Doyle
Johnson entered the residence of the victim, his former cohabitant, who was in the
process of ending their relationship of several years. Defendant took the victim’s car
keys, cellular phone and cash from her purse. They began to argue and, when the victim
attempted to leave, he pushed her to the ground and struck her in the face. He would not
allow her to leave the residence, nor would he return the cell phone so she could call law
enforcement. The next day she contacted law enforcement after driving defendant to his
residence.
        In November 2011, in case No. MCRDCRF110004971, defendant acknowledged
to the Shasta County District Attorney’s Bad Check Unit that he had written a number of
checks on accounts that had been closed or did not contain sufficient funds.
        Defendant pleaded no contest to infliction of corporal injury on a cohabitant (Pen.
Code, § 273.5, subd. (a)) and false imprisonment by violence (Pen. Code, §§ 236, 237)
(case No. MCRDCRF110000731), and writing checks without sufficient funds (Pen.
Code, § 476a, subd. (a)) (case No. MCRDCRF110004971). In exchange, several related
counts and a strike allegation were dismissed. In addition, an unrelated infraction was
dismissed with a Harvey waiver.2
        Imposition of sentence was suspended and defendant was placed on probation for
three years on the condition, among others, that he serve 365 days’ incarceration with
credit for 365 days; he waived presentence credit in excess of that amount. Defendant
was ordered to make restitution to his victims and to pay a $1,200 restitution fine (Pen.
Code, § 1202.4), a $1,200 restitution fine suspended unless probation is revoked (Pen.
Code, § 1202.44), a $200 fine (Pen. Code, § 672) plus penalty assessments, a $400
domestic violence fine (Pen. Code, former § 1203.097, subd. (a)(5) [now $500]), a




2   People v. Harvey (1979) 25 Cal.3d 754.

                                             2
$120 court operations fee (Pen. Code, § 1465.8, subd. (a)(1)), and a $90 court facilities
assessment (Gov. Code, § 70373). Defendant was also ordered to pay costs of probation
services and jail booking fees.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days have
elapsed, and we have received no communication from defendant. Having undertaken an
examination of the entire record, we find no arguable error that would result in a
disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                                               MURRAY                  , J.



We concur:



             BLEASE                , Acting P. J.



             MAURO                 , J.




                                              3